Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 






Double Patenting

5. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-17 of instant application are non-provisionally rejected on the ground nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of application No. 14/985147 (Currently Patent no. 10164685). Although the conflicting claims are not identical, they are not patentable distinct from each other because both the claims of the instant application and the claims of the parent application are almost the same in scope. Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims are not identical, however, the scope of the invention are the same. Claim 1 of the instant applicant is border in scope than the parent application’s claim 1. Depend claims 2-17 are same/ very similar to the parent’s case dependent claims. 
Instant Application (16/921818)
Application (14/985147)
Claim 1: 

A spatially aware wireless network comprising: a plurality of nodes, wherein one or more nodes in the plurality of nodes is configured to receive, via a physical layer, a polarized spatial position signal from a transmitting node in the plurality of nodes using near field magnetic induction (NFMI); 



a spatial position module configured to determine an orientation and a position of the transmitting node in the spatially aware wireless network, based on the received polarized spatial positioning signal, to determine one or more of a position, and an orientation of the transmitting node relative to the one or more nodes; and

 a network configuration module configured to define a network configuration using one or more of the plurality of nodes, wherein the network configuration is defined based on at least one of the position, and the orientation of the one or more nodes in the plurality of nodes identified using the spatial position module
Claim 1: 

A spatially aware wireless network comprising: a plurality of nodes, 
wherein one or more nodes in the plurality of nodes is configured to receive, via a physical layer, a polarized spatial position signal from a transmitting  node in the plurality of nodes using near field magnetic induction (NFMI);  


a  spatial position module configured to determine a relative spatial orientation 
and a position of the transmitting node in the spatially aware wireless network, based on the received polarized spatial positioning signal, to 
determine a position and a radial velocity of the transmitting node relative to the one or more nodes;  


and a network configuration module configured to define a network configuration using one or more of the plurality of nodes, wherein the network configuration is defined based on the position and the radial velocity of the one or more nodes in the plurality of nodes identified using the spatial position module. 






Claim Rejection- 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 10-13 & 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dobyns (Pub No. 2013/0072115) and further in view of Donald (Pub No. 2007/0082677). 
Regarding claim 1, Dobyns discloses a spatially aware wireless network comprising: a plurality of nodes (Fig. 2), wherein one or more nodes in the plurality of nodes is configured to receive, via a physical layer, a polarized spatial position signal from a transmitting node in the plurality of nodes using near field magnetic induction (Para. 70-72: Multiple NFMI Nodes communicates polarized position signals using physical layer) & (Fig. 2-3); a spatial position module configured to determine an orientation and a position of the transmitting node in the spatially aware wireless network, based on the received polarized spatial positioning signal to determine a position, and an orientation of the transmitting node relative to the one or more nodes (Para. 61: Mobile device 202 with the MMMIC device 201 can configured to detect the position of the NFMI solicitation device 204, locate the desired product on the store shelves. NFMI device to detect the position of another NFMI device & Para. 60) & (Para. 33 & Fig. 1-3: Detect the orientation and a position of the transmitting node by using polarized spatial positioning signal to determine a position, and an orientation).
Dobyns silent regarding a network configuration module configured to define a network configuration using one or more of the plurality of nodes, wherein the network configuration is defined based on at least one of the position, and the orientation of the one or more nodes in the plurality of nodes identified using the spatial position module.
In a similar field of endeavor, Donald teaches a network configuration module configured to define a network configuration using one or more of the plurality of nodes, wherein the network configuration is defined based on at least one of the position, and the orientation of the one or more nodes in the plurality of nodes identified using the spatial position module (Fig. 6-7) & (Para. 29: “The present invention provides methods, apparatuses and systems directed to facilitating the configuration of a wireless network. According to one implementation of the present invention, sensors are used to collect data associated with locations and other properties of access points of the wireless network. Some implementations reduce the need for manual entry of configuration information, such as access point location, antenna orientation and the like. The collected data can then be used to assist in automatically configuring one or more aspects of the wireless network. In some implementations, the collected data can be used to dynamically re -configure the wireless network in real time…”).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the automatic network configuration system of Donald’s disclosure with the near field electromagnetic positioning system, as taught by Dobyns. Doing so would have resulted in determine location of a near-by device and effectively 
Regarding claim 2, Note the rejection as set forth above, Dobyns fails to teach that a function module configured perform a selected function using the defined network configuration.
Donald teaches a function module configured perform a selected function using the defined network configuration (Para. 64: Compute RF coverage map function using the network configuration).
At the time of filling, it would have been obvious to use network configuring system to configure optimum network for further communication. 
Regarding claim 4, Dobyns discloses each of the one or more nodes includes: the spatial positioning module; the spatial positioning module and the network configuration module; or the spatial positioning module, the network configuration module, and the function module (Para. 32-33: The spatial positioning module-spatial diversity and magnetic induction diversity to be accomplished & Para. 27 & 78: network configuration).
Regarding claim 5, Dobyns discloses a server in communication with the spatially aware wireless network that is configured to include: the spatial positioning module (Para. 61: position module determine position); the spatial positioning module and the network configuration module; or the spatial positioning module, the network configuration module, and the function module (Para. 13 & 32: spatial positioning & Para. 27 & 78: network configuration).
Regarding claim 6, Dobyns discloses each node in the one or more nodes is configured to receive the polarized spatial position signal using NFMI with at least two substantially orthogonal antennas (Para. 72 & 82: polarized spatial position signal using NFMI with multiple orthogonal antennas).
Regarding claim 10, Dobyns fails to teach the function module is further configured to perform a decision based on: data from one or more of the plurality of nodes or one or more of the position and the orientation of the one or more nodes in the plurality of nodes.
Donald teaches the function module is further configured to perform a decision based on: data from one or more of the plurality of nodes or one or more of the position and the orientation of the one or more nodes in the plurality of nodes (Para. 64-65: Nodes position & orientation). (Note: limitations after “or” is optional & do not have any patentable weight).
At the time of filling, it would have been obvious to use network configuring system to configure optimum network for further communication. 
Regarding claim 11, Dobyns silent regarding the network configuration module is configured to configure the network, using one or more of the plurality of nodes, wherein the network configuration is activated based on at least one of a relative position, and a relative orientation of one or more nodes in the plurality of nodes relative to another node in the plurality of nodes identified using the polarized spatial positioning signal.
Donald teaches the network configuration module is configured to configure the network, using one or more of the plurality of nodes, wherein the network configuration is activated based on at least one of a relative position, and a relative orientation of one or more nodes in the plurality of nodes relative to another node in the plurality of nodes identified using the polarized spatial positioning signal (Fig. 6-7) & (Para. 29: configuration of a wireless network, sensors are used to collect data associated with locations and other properties of access points of the wireless network, access point location, antenna orientation and the like. The collected data can then be used to assist in automatically configuring one or more aspects of the wireless network. …).

Regarding claim 12, Dobyns teaches the plurality of nodes are configured to communicate the polarized spatial position signal using one or more of a near field magnetic induction (NFMI) physical layer or a near field magnetic induction data layer (Para. 72).
Regarding claim 13, Dobyns teaches the one or more nodes of the plurality of nodes are further configured to communicate using one or more additional radio access technologies (RATs) comprising: a near field communication (NFC) RAT, a Bluetooth RAT, an Institute of Electronics and Electrical Engineers (IEEE) 802.11 RAT, and a third generation partnership project (3GPP) Long Term Evolution (LTE) Release 8, 9, 10, 11 or 12 RAT (Para. 4 & 27). (Note: Using 3GPP and LTE would have been obvious design choice since they are well known in wireless communication system).
Regarding claim 15 & 17, Dobyns teaches plurality of nodes are configured to form a personal area network and body area network (Para. 27).
Regarding claim 16, Dobyns teaches the plurality of nodes are configured to form a cognitive network or a context aware network (Para. 27: context aware network-Combine NFC & Bluetooth network).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dobyns (Pub No. 2013/0072115) and further in view of Donald (Pub No. 2007/0082677) and further in view of Jain (Pub No. 2016/0066141).
Regarding claim 7, Note the rejection as set forth above, Dobyns fails to teach that the spatial position module is further configured to determine a velocity of the one or more nodes 
Jain teaches the a spatial position module is further configured to determine a velocity of the one or more nodes based on a change of the determined position or a radial velocity of the one or more nodes based on a change of the determined orientation (Para. 126: “…To determine a mode of travel, the server system receives (810) movement information from the client device.  System 120 in FIG. 1 receives periodic updates of the client system’s current location and can determine movement and speed based on the changes in location).
At the time of filling, it would have been obvious to use location data to determine devices speed to dynamically improved communication with a moving device.  
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dobyns (Pub No. 2013/0072115), in view of Donald (Pub No. 2007/0082677) and further in view of Twitchell (Pub No. 20060023679).
Regarding claim 8, Dobyns fails to teach that the network configuration module is configured to define a network configuration based on the change of the determined position or the change of the determined orientation of the one or more nodes.
Twitchell teaches the network configuration module is configured to define a network configuration based on the change of the determined position or the change of the determined orientation of the one or more nodes (Para. 156: “The CBNF routine used to form the Class-Based Networks in accordance with the present invention may also be used to perform autonomous modification and reconfiguration of such networks in response to changes in the location, status, behavior, characteristics or class designation of Wireless Reader Tags and/or Wireless Tags”).

Regarding claim 9, Dobyns fails to teach that the network configuration module is further configured to configure the network as one or more of: a data storage configuration to store data at one or more nodes in the plurality of nodes.
Twitchell teaches the network configuration module is further configured to configure the network as one or more of: a data storage configuration to store data at one or more nodes in the plurality of nodes (Para. 14 & 81: Store data at one or more nodes).
At the time of filling, it would have been obvious to store information in a wireless device for easily configure the known network.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dobyns (Pub No. 2013/0072115) and further in view of Donald (Pub No. 2007/0082677) and further in view of Burra (Pub No. 2013/0064235).
Regarding claim 14, Dobyns fails to teach plurality of nodes are configured to form a body area network.
Burra teaches plurality of nodes are configured to form a body area network (Para. 44: “Device 500 may be coupled to other devices, such as user interface 507, sensors 508, or other devices or equipment 509. Device 500 may be adapted to operate in a body area network either as a node or as a hub controlling a plurality of nodes …”).
At the time of filling, it would have been obvious to use a body area network in a wireless communication system to effectively transfer data in a short range communication system. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dobyns (Pub No. .
Regarding claim 3, Dobyns discloses the one or more nodes in the plurality of nodes is configured to: receive the polarized spatial position signal,that is transmitted on a single antenna from the transmitting node (Para. 33 & 36 & 72). 
Dobyns is silent regarding multiple orothgonal antennas. 
Oisson discloses using multiple orothgonal antennas for location detection (Abstract & Para. 16).
At the time of filling, it would have been obvious to use multiple orthogonal antennas in the communication system to detect nearby devices preciously. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MD K TALUKDER/Primary Examiner, Art Unit 2648